Appeal by claimant from a decision of the Unemployment Insurance Appeal Board sustaining an initial determination that claimant did not qualify for unemployment insurance benefits because she did not have at least 20 weeks of employment during her base period. Claimant filed for benefits on April 21, 1958. Her base period, thereby established, ran from April 22, 1957 to April 20, 1958. There is a finding that “ Claimant last worked July 22, 1955.” In fact, claimant testified that she left her last job in July of 1955 and that she had no employment whatever since that date. By section 527 of the Labor Law the Legislature has fixed certain definite conditions which must be met before there is a valid claim for benefits. One of these conditions is that the claimant “ has had at least twenty weeks of employment in the fifty-two week period preceding the filing of such claim”. Obviously the claimant has not met this condition, and conditions imposed by the Legislature cannot be modified or ignored in determining whether a claimant is entitled to benefits irrespective of any personal situation or the need of the claimant. (Matter of Redlich [Gorsi], 275 App. Div. 177.) Decision of the Unemployment Insurance Appeal Board unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.